 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     RELIASTAR LIFE INSURANCE
11   COMPANY,                                               Case No.: 2:18-cv-01166-APG-NJK
12           Plaintiff(s),                                              ORDER
13   v.
14   JACLYN R. HAFTER, et al.,
15           Defendant(s).
16          The deadline for Jaclyn Hafter to respond to the complaint expired on September 11, 2018.
17 See Docket No. 6. Ms. Hafter has not appeared in this case to date. Accordingly, Ms. Hafter is
18 ORDERED to respond to the complaint by October 18, 2018. In addition to the attorneys for the
19 parties who have already appeared, the Clerk’s Office is INSTRUCTED to also serve electronic
20 notice     of    this     order   on    Ms.   Hafter’s   attorney,   Steven   Hollingworth,     at
21 shollingworth@sdfnvlaw.com. See Docket No. 14 at 4.
22          IT IS SO ORDERED.
23          Dated: October 11, 2018
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
